DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiichi et al (JP 58-154322A).
As to claim 6, Seiichi discloses a plating apparatus comprising a plating device for plating a substrate (pg. 2 last 2 lines)
	A rectifier for supplying a current to a substrate (#3 pg. 5) 
	A control unit (#8) being configured to output a current with a predetermined current value from the rectifier, (pg. 3 “Current controller 5 J provides a control signal to rectifier 3 to throttle current “,  “By detecting output voltage and output current simultaneously”).;  
	acquire an output voltage value of the rectifier (pg. 3 “By detecting output voltage and output current simultaneously”); 
	comparing the output voltage value with a predetermined reference voltage value; and a determining that a short circuit occurs in a circuit for connecting the rectifier and the substrate, in a case where the output voltage value is lower than the reference voltage value. (pg. 4 “The load short-circuit detection circuit 81 serves as a load short-circuit range in which the predetermined value A 11 or more of the predetermined value A 1 or more and the predetermined value V the pressure is lower than the predetermined value, and determines that the output of the voltage detector 7 is 8 to 9”)
	As to the limitation “in a state where the substrate and a substrate holder holding the substrate are not electrically connected to the rectifier”, the control unit of Seiichi is not dependent upon connection to a substrate or the like, thus is determined to be capable of performing said method at any time since the claims do not tie the control of electrical connection of the substrate holder to the control unit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al (US 2006/0113185 A1) in view of Seiichi et al (JP 58-154322A) and Jackson et al (US 4,452,680).
As to claims 1, 2, and 3, Kuriyama  discloses a plating method and apparatus (Title) comprising a substrate holder (#160) and is loaded and unloaded ([0111]-[0112] “ The above operation is carried out repeatedly in a sequential manner, so that substrates are sequentially loaded into the substrate holders 160, which are stored in the stocker 164, and are sequentially held (temporarily stored) in the stocker 164 at predetermined positions in a suspended manner.”) where the substrate holder is both connected ([0106] “…substrate W is connected via a conductor 228b to a cathode of the plating power supply 230”), and disconnected from the power supply ([0108]). Kuriyama disclose a power supply (#230/617). 
	Kuriyama fails to disclose a short circuit detection method in a plating apparatus that supplies a current from a rectifier to a substrate to plate the substrate, the short circuit detection method comprising: a step of outputting a current with a predetermined current value from the rectifier, in a state where the substrate and a substrate holder holding the substrate are not electrically connected to the rectifier; a step of acquiring an output voltage value of the rectifier; a step of comparing the output voltage value with a predetermined reference voltage value; and a step of determining that a short circuit occurs in a circuit for connecting the rectifier and the substrate, in a case where the output voltage value is lower than the reference voltage value.
	Seiichi discloses a short circuit detection method (pg. 2 “This invention relates to a short circuit detection circuit…”) for an electroplating device (pg. 2 last line) on the load side of the rectifier (pg. 4 “When the rectifier is short-circuited…” pg. 3 “To solve the problem that power supply to a load side”) comprising:
	a step of outputting a current with a predetermined current value from the rectifier, (pg. 3 “Current controller 5 J provides a control signal to rectifier 3 to throttle current “,  “By detecting output voltage and output current simultaneously”).;  
	a step of acquiring an output voltage value of the rectifier (pg. 3 “By detecting output voltage and output current simultaneously”); 
	a step of comparing the output voltage value with a predetermined reference voltage value; and a step of determining that a short circuit occurs in a circuit for connecting the rectifier and the substrate, in a case where the output voltage value is lower than the reference voltage value. (pg. 4 “The load short-circuit detection circuit 81 serves as a load short-circuit range in which the predetermined value A 11 or more of the predetermined value A 1 or more and the predetermined value V the pressure is lower than the predetermined value, and determines that the output of the voltage detector 7 is 8 to 9”)
	Jackson discloses performing a short-circuit test before application of the power source (col. 7 lines 51-57 as further required by instant claims 2 and 3) to protect the plated product (col. 8 lines 14-16).
	The plating apparatus of Kuriyama can be considered a base system, that of a generic plating apparatus which applies a voltage to enable electroplating onto a substrate held in a substrate holder. This type of system as cited above used a power supply, or rectifier, which applies the voltages to control the electroplating. 
	Seiichi discloses a known technique to analyze the rectifier of a generic plating device of a short circuit on the load side of the rectifier itself. In other words, it analyzes the connection between the rectifier and cathodic contact. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the short circuit detection technique of Seiichi in the plating method of Kuriyama because it allows for the detection of a short circuit before the current is applied to the load (Seiichi pg. 4 “…can detect a short circuit and interrupt a load current regardless of a short circuit before the short-circuit current is supplied during the load current”). Further, the known improvement to rectifiers in plating apparatus of Seiichi could be applied by one of ordinary skill in the art to the same base device to provide a predictable result of short circuit detection. See MPEP 2143 C.
	Furthermore, as to when the test should take place, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed a short circuit test before the application of an electrodepostion voltage as taught by Jackson the method of Kuriyama, as modified by Seiichi, in order to protect the article to be plated. Furthermore, the selection as to when to detect a short circuit of the rectifier would have been obvious to select from a limited number of options as to when the substrate holder is connected, either before or after, to provide the predictable result of short circuit detection since the detection method does not require the application to a voltage side or electrolyte or the like.

As to claim 4, the limitation “wherein the current with the predetermined current value is a current smaller than the current to be outputted from the rectifier during plating processing of the substrate” arbitrarily describes a current applied to a generic plating process. Thus, since the plating steps are not being claimed in the method of determining a short circuit and the limitation describes a value relative to another value, the limitation is deemed met since the limitation does not limit the value itself since just as the current applied may become larger or smaller, so may the plating current.

As to claim 5, Kuriyama  discloses a plating method and apparatus (Title) comprising a substrate holder (#160) and is loaded and unloaded ([0111]-[0112] “ The above operation is carried out repeatedly in a sequential manner, so that substrates are sequentially loaded into the substrate holders 160, which are stored in the stocker 164, and are sequentially held (temporarily stored) in the stocker 164 at predetermined positions in a suspended manner.”) where the substrate holder is both connected ([0106] “…substrate W is connected via a conductor 228b to a cathode of the plating power supply 230”), and disconnected from the power supply ([0108]). Kuriyama disclose a power supply (#230/617). Kuriyama further discloses electrically connecting the substrate holder to the rectifier and performing the plating process of the substrate ([0106]).
	Kuriyama fails to disclose a short circuit detection method in a plating apparatus that supplies a current from a rectifier to a substrate to plate the substrate, the short circuit detection method comprising: a step of outputting a current with a predetermined current value from the rectifier, in a state where the substrate and a substrate holder holding the substrate are not electrically connected to the rectifier; a step of acquiring an output voltage value of the rectifier; a step of comparing the output voltage value with a predetermined reference voltage value; and a step of determining that a short circuit occurs in a circuit for connecting the rectifier and the substrate, in a case where the output voltage value is lower than the reference voltage value.
	Seiichi discloses a short circuit detection method (pg. 2 “This invention relates to a short circuit detection circuit…”) for an electroplating device (pg. 2 last line) on the load side of the rectifier (pg. 4 “When the rectifier is short-circuited…” pg. 3 “To solve the problem that power supply to a load side”) comprising:
	a step of outputting a current with a predetermined current value from the rectifier, (pg. 3 “Current controller 5 J provides a control signal to rectifier 3 to throttle current “,  “By detecting output voltage and output current simultaneously”).;  
	a step of acquiring an output voltage value of the rectifier (pg. 3 “By detecting output voltage and output current simultaneously”); 
	a step of comparing the output voltage value with a predetermined reference voltage value; and a step of determining that a short circuit occurs in a circuit for connecting the rectifier and the substrate, in a case where the output voltage value is lower than the reference voltage value. (pg. 4 “The load short-circuit detection circuit 81 serves as a load short-circuit range in which the predetermined value A 11 or more of the predetermined value A 1 or more and the predetermined value V of the pressure is lower than the predetermined value, and determines that the output of the voltage detector 7 is 8 to 9”)
	a step of prohibiting the plating processing of the substrate, in response to the determination that the short circuit occurs in the circuit for connecting the rectifier and the substrate (pg. 4 “with the operation, a 9 rectifier can detect a short circuit and interrupt a load current r”).
	Jackson discloses performing a short-circuit test before application of the power source (col. 7 lines 51-57) to protect the plated product (col. 8 lines 14-16). Jackson discloses a step of electrically connecting the substrate and the substrate holder holding the substrate to the rectifier, and performing the plating processing of the substrate, in response to the determination that the short circuit does not occur in the circuit for connecting the rectifier and the substrate (claim 2 

	The plating apparatus of Kuriyama can be considered a base system, that of a generic plating apparatus which applies a voltage to enable electroplating onto a substrate held in a substrate holder. This type of system as cited above used a power supply, or rectifier, which applies the voltages to control the electroplating. 
	Seiichi discloses a known technique to analyze the rectifier of a generic plating device of a short circuit on the load side of the rectifier itself. In other words, it analyzes the connection between the rectifier and cathodic contact. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the short circuit detection technique of Seiichi in the plating method of Kuriyama because it allows for the detection of a short circuit before the current is applied to the load (Seiichi pg. 4 “…can detect a short circuit and interrupt a load current regardless of a short circuit before the short-circuit current is supplied during the load current”). Further, the known improvement to rectifiers in plating apparatus of Seiichi could be applied by one of ordinary skill in the art to the same base device to provide a predictable result of short circuit detection. See MPEP 2143 C.
	Furthermore, as to when the test should take place, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed a short circuit test before the application of an electrodepostion voltage as taught by Jackson the method of Kuriyama, as modified by Seiichi, in order to protect the article to be plated. Furthermore, the selection as to when to detect a short circuit of the rectifier would have been obvious to select from a limited number of options as to when the substrate holder is connected, either before or after, to provide the predictable result of short circuit detection since the detection method does not require the application to a voltage side or electrolyte or the like.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795